DETAILED ACTION
Claims status
In response to the application filed on 06/29/2021, claim 1 is currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2021 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 06/29/2021 have been reviewed and accepted.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the invention of the US Patent: 10404866 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claim 1; the claim 1 recite limitations substantially the same as in the US Patent: 10404866 B2. These limitations are fully covered by the claims of the US Patent: 10404866 B2.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US Patent: 10404866 B2.
Instant Application: 17362586 
US Patent: 10404866 B2
1. A digital wireless communication system comprising: one or more digital radio processors; and at least one memory coupled with at least one or more of the digital radio processors, wherein the at least one memory is configured to provide the at least one or more of the digital radio processors with instructions which when executed cause the at least one or more digital radio processors to: create one or more high-speed virtual radio channels which performs high-speed bandwidth services within a channel spectrum stacking system for use in the digital wireless communication system, the channel spectrum stacking system being configured to transmit and receive signals using a plurality of channels with a frequency band, common air interfaces, and radio channel protocols that are separated in frequency using at least one of link, network, and transport layer packet combining, wherein the frequency band is selected from a plurality of frequency bands; and form communication channels within a communication transport domain for use in the channel spectrum stacking system by simultaneously combining transmissions of contiguous channels, non-contiguous channels or a combination thereof with at least one of the selected frequency band, differing common air interfaces, and differing radio channel protocols such that the communication channels within the communication transport domain comprises two or more individual adjacent or non-adjacent radio channels.
1. A digital wireless communication system comprising:
one or more processors; and
at least one memory coupled with at least one or more of the processors, wherein the at least one memory is configured to provide the at least one or more of the processors with instructions which when executed cause the at least one or more processors to:
create a virtual radio channel spectrum stacking system for use in the digital wireless communication system, the virtual radio channel spectrum stacking system being configured to transmit and receive signals using a plurality of frequency bands, common air interfaces, and radio channel protocols that are separated in frequency using link, network, and transport layer packet combining;
form one or more virtual IP radio channels within an IP packet transport domain for use in the virtual radio channel spectrum stacking system by simultaneously combining transmissions of contiguous channels, non-contiguous channels or a combination thereof with differing frequency bands, common air interfaces, and radio channel protocols such that the one or more virtual IP radio channels within the IP packet transport domain comprises two or more individual adjacent or non-adjacent radio channels; and
convert the combined transmissions obtained in a physical radio channel domain to a virtual radio channel domain to create a virtual radio channel universal wireless access gateway system.



Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the invention of the US Patent: 10298774 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other. This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Regarding pending claim 1; the claim 1 recite limitations substantially the same as in the US Patent: 10298774 B2. These limitations are fully covered by the claims of the US Patent: 10298774 B2.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US Patent: 10298774 B2.

Instant Application: 17362586 
US Patent: 10298774 B2
1. A digital wireless communication system comprising: one or more digital radio processors; and at least one memory coupled with at least one or more of the digital radio processors, wherein the at least one memory is configured to provide the at least one or more of the digital radio processors with instructions which when executed cause the at least one or more digital radio processors to: create one or more high-speed virtual radio channels which performs high-speed bandwidth services within a channel spectrum stacking system for use in the digital wireless communication system, the channel spectrum stacking system being configured to transmit and receive signals using a plurality of channels with a frequency band, common air interfaces, and radio channel protocols that are separated in frequency using at least one of link, network, and transport layer packet combining, wherein the frequency band is selected from a plurality of frequency bands; and form communication channels within a communication transport domain for use in the channel spectrum stacking system by simultaneously combining transmissions of contiguous channels, non-contiguous channels or a combination thereof with at least one of the selected frequency band, differing common air interfaces, and differing radio channel protocols such that the communication channels within the communication transport domain comprises two or more individual adjacent or non-adjacent radio channels.
1. A system comprising:
one or more processors; and
at least one memory coupled with at least one or more of the processors, wherein the at least one memory is configured to provide the at least one or more of the processors with instructions which when executed cause the at least one or more processors to:
dynamically determine all available spectrum bands for use in a spectrum sharing system, by analyzing used portions, unused portions, and inactive portions for each spectrum band, to create available spectrum sharing bands;
convert at least one frequency band, at least one common air interface and at least one radio channel protocol of the available spectrum sharing bands in a physical radio channel domain to a virtual radio channel domain; and
implement a virtual spectrum stacking process by combining all available spectrum sharing bands in the virtual radio channel domain and making all the available spectrum sharing bands available for use by one or more devices such that all of the available spectrum sharing bands can be shared among two or more of the devices for spectrum sharing.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli (US 06/29/2021/0124790 A1) in view of Mueck (US 2012/0184283 A1).
Regarding claim 1; Yerramalli discloses a digital wireless communication system comprising: 
one or more digital radio processors; and at least one memory coupled with at least one or more of the digital radio processors, 
wherein the at least one memory is configured to provide the at least one or more of the digital radio processors with instructions which when executed cause the at least one or more digital radio processors to: 
create one or more high-speed virtual radio channels which performs high-speed bandwidth services within a channel spectrum stacking system (See Figs. 2 and 3: Flexibility in bandwidth occupancy requirements for channels in shared radio frequency spectrum bands may facilitate operation using a variety of different waveform types (e.g., waveforms covering interlaced resources, narrow band communications, etc. ¶. [0047])  for use in the digital wireless communication system (See Figs. 2 and 3: wireless systems supporting coexistence of interleaved and contiguous waveforms in addition to resource allocations supporting such coexisting waveforms are then described. ¶. [0050]), 
the channel spectrum stacking system being configured to transmit and receive signals using a plurality of channels with a frequency band (See Figs. 2 and 3: receiving UE capability information from a plurality of UEs being served by the base station over a shared radio frequency spectrum band, determining, based on the UE capability information associated with the plurality of UEs, a logical channel allocation for the shared radio frequency spectrum band comprising an interlaced resource assignment bandwidth region and a contiguous resource assignment bandwidth region, transmitting first and second uplink resource allocations for the shared radio frequency spectrum band for an uplink transmission. ¶. [0006]), common air interfaces (See Figs. 2-3: transmitting over shared radio frequency spectrum band, i.e., common interface. ¶. [0006]-¶. [0007]), and radio channel protocols that are separated in frequency using at least one of link (See Figs. 2-3: An interlace of resource units may include groups of one or more contiguous resource units (e.g., RBs, tones, subsets of RBs, etc.) that are separated in frequency by other resource units ¶. [0048]), network, and transport layer packet combining (See Figs. 2 and 3: A Radio Link Control (RLC) layer may in some cases perform packet segmentation and reassembly to communicate over logical channels. A Medium Access Control (MAC) layer may perform priority handling and multiplexing of logical channels into transport channels. ¶. [0064]), 
wherein the frequency band is selected from a plurality of frequency bands (See Fig. 2 and 3: assigning/selecting an interlaced resource assignment bandwidth region and a contiguous resource assignment bandwidth region for transmitting resources. ¶. [0006]); and 
form communication channels within a communication transport domain for use in the channel spectrum stacking system by simultaneously combining transmissions of contiguous channels with at least one of the selected frequency band (See Figs. 2 and 3: the UE capability information comprises an interleaved waveform support indicator, a contiguous waveform support indicator, a coverage enhancement indicator, a bandwidth support indicator, or combinations thereof. ¶. [0010]), 
differing common air interfaces, and differing radio channel protocols (See Figs. 2 and 3: According to described techniques, a carrier bandwidth may be split into regions allocated for interlaced resource allocations and contiguous resource allocations for frequency division multiplexing (FDM) based coexistence. To achieve coexistence of such waveform types, a base station may indicate a waveform type, a transmission carrier bandwidth or channel, and a resource allocation (e.g., an interlace pattern, certain ranges within the carrier bandwidth, etc. ¶. [0047]) such that the communication channels within the communication transport domain comprises two or more individual adjacent or non-adjacent radio channels (Yerramalli: using Contiguous radio resources for transporting data packet. ¶. [0085]-[0086]).
Yerramalli doesn’t explicitly teach using two or more individual adjacent radio channels.
However, Mueck discloses using two or more individual adjacent radio channels. (Mueck: See Fig. 4 for assigning two adjacent contiguous communication channels. ¶. [0039]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide using two or more individual adjacent radio channels as taught by Mueck to have incorporated in the system of Yerramalli, so that it would provide an efficient frequency assignment on communication channels of LTE, TV whitespace, and other higher LTE channels. Mueck: ¶. [0025] and ¶. [0040].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaal et al. (US 2016/0095120 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416